Case 1:20-cv-01132-JDB Document 64-1 Filed 01/19/21 Page 1 of 3




                    Exhibit A
        Case 1:20-cv-01132-JDB Document 64-1 Filed 01/19/21 Page 2 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
 NAACP LEGAL DEFENSE &                           )
 EDUCATIONAL FUND, INC.,                         )
                                                 )
                Plaintiff,                       )      Case No. 1:20-cv-1132-JDB
                                                 )
        v.                                       )
                                                 )
 JEFFREY A. ROSEN, in his official capacity      )
 as Acting Attorney General of the United        )
 States, et al.,                                 )
                                                 )
                Defendants.                      )
                                                 )


                  FOURTH DECLARATION OF DEAN M. KUETER, JR.

       1.     The statements contained herein are based on my personal knowledge and

information I obtained while performing my official duties.

       2.     I served as the Executive Director of the Commission on Law Enforcement and the

Administration of Justice (“Commission”), established by the Attorney General of the United

States under Executive Order 13896, 84 Fed. Reg. 58,595 (Oct. 28, 2019). I am employed by the

United States Department of Justice (“DOJ”)–Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”), where I am the Chief of the Intergovernmental Affairs Division. I am on an

extended special assignment from ATF to DOJ’s Office of Legislative Affairs (“OLA”) where I

serve as a Law Enforcement Advisor in the State and Local Law Enforcement Coordination

Section. I was appointed as Executive Director of the Commission in December 2019.

       3.     While the Commission was operational, the Commission staff periodically posted

information on DOJ’s public website regarding Commission activities. Those materials included

the Commission’s founding documents, all Commission hearing transcripts and audio recordings,
Case 1:20-cv-01132-JDB Document 64-1 Filed 01/19/21 Page 3 of 3
